Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1, 4, 8, and 13 in the reply filed on 11/14/22 is acknowledged. Claims 7 and 9 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. “a deployed configuration” (last line of claim 1, claim 13) is indefinite because a deployed configuration was defined. It is unclear if these are the same or different configurations.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 10-11, 13-15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2014/0286768 (Boniface).
Regarding claim 1, Hatrick teaches an assembly for an aircraft propulsion system (Fig 1), comprising: a forward thrust duct (22); and a thrust reverser system comprising a thrust reverser duct (thrust reverser 20 with thrust reverser duct 24), a bullnose ramp and a plurality of protrusions (Fig 2; bullnose ramp 27, 29 with plurality of protrusions 31; the ramp may also include the curved flow surface of structure 28 upstream of the protrusions 31); the bullnose ramp adapted to provide a transition from the forward thrust duct to the thrust reverser duct when the thrust reverser system is in a deployed configuration (col 4 ll. 15-65; deployed configuration in Fig 1); each of the plurality of protrusions adapted to interact with boundary layer fluid flowing along an upstream portion of the bullnose ramp from the forward thrust duct into the thrust reverser duct when the thrust reverser system is in a deployed configuration (col 4 ll. 15-65; protrusions 31 are at the upstream end of the bullnose ramp and create vortices, preventing or delaying boundary layer separation).
Hatrick fails to teach the plurality of protrusions bonded or formed integral with the bullnose ramp. However, Boniface teaches that it was known in the art to make vortex generating protrusions integral with their base/substrate (para 12, 27; protrusions 115 are integral with shroud 108). It would have been obvious to one of ordinary skill in the art at the time of filing to make the plurality of protrusions bonded or formed integral with the bullnose ramp, as taught by Boniface. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making protrusions integral with their base yields predictable results.
Regarding claim 2-3, 13-15, Hatrick teaches at least one of the plurality of protrusions comprises a vortex generator (protrusions 31 create vortices), at least one of the plurality of protrusions projects out from the bullnose ramp into an inlet to the thrust reverser duct (leading end portion of the ramp 27 is construed as an inlet to the thrust reverser duct; protrusions 31 project out of the ramp into the inlet as shown in Fig 2), wherein the bullnose ramp forms an upstream boundary of an inlet to the thrust reverser duct when the thrust reverser system is in a deployed configuration (Fig 2; leading end portion of the ramp 27 is construed as an inlet to the thrust reverser duct), wherein the bullnose ramp extends circumferentially about an axial centerline (Fig 1; ramp extends circumferentially about the axial centerline of the engine); and the bullnose ramp has a surface with an arcuate sectional geometry when viewed in a plane parallel with the axial centerline (ramp 27 has curved/arcuate geometry in the plane cross section of Fig 2, which is parallel to the axial centerline), the aircraft propulsion system comprises a turbofan aircraft propulsion system; and the forward thrust duct comprises a bypass duct (Fig 1; col 4 ll. 15-33; fan/bypass duct 22).
Regarding claim 4, 6, 10-11, Hatrick in view of Boniface further teaches the plurality of protrusions include a first protrusion and a second protrusion (Boniface, Fig 4; first protrusion is the top protrusion 115 in the first row; second protrusion in the protrusion 115 adjacent to the first in the first row); and a chord line of the first protrusion is parallel with a chord line of the second protrusion (para 27; all protrusions 115 have the same angle, and thus are parallel); at least one of the plurality of protrusions has a planar geometry (all of the protrusions 115 are planar), the bullnose ramp extends circumferentially about an axial centerline (Fig 1 of Hatrick; ramp extends circumferentially about the axial centerline of the engine); the plurality of protrusions include a first protrusion and a second protrusion; and the first protrusion is axially aligned with the second protrusion (Boniface, Fig 4; first protrusion is the top protrusion 115 in the first row; second protrusion is the protrusion 115 adjacent to the first in the first row; all protrusions in the first row are axially aligned); the plurality of protrusions include a first protrusion and a second protrusion (Boniface, Fig 4; first protrusion is the top protrusion 115 in the first row; second protrusion is the top protrusion 115 in the second row); and the first protrusion is axially offset from the second protrusion (axially offset along the centerline X). It would have been obvious to one of ordinary skill in the art at the time of filing to make the plurality of protrusions include a first protrusion and a second protrusion and a chord line of the first protrusion is parallel with a chord line of the second protrusion and at least one of the plurality of protrusions has a planar geometry, the first protrusion is axially aligned with the second protrusion, or the first protrusion is axially offset from the second protrusion, in order to produce effective vortices and simplify production, as taught by Boniface. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the plurality of protrusions include a first protrusion and a second protrusion, a chord line of the first protrusion parallel with a chord line of the second protrusion, at least one of the plurality of protrusions having a planar geometry, and the first protrusion axially aligned with the second protrusion, or the first protrusion is axially offset from the second protrusion, yields predictable results.
Regarding claim 18, Hatrick in view of Boniface further teaches a cascade with a plurality of flow channels (Hatrick, cascade 26 with a plurality of flow channels); a first of the plurality of protrusions is circumferentially aligned with a first of the plurality of flow channels (Boniface annotated below); and a second of the plurality of protrusions is circumferentially aligned with a second of the plurality of flow channels (Boniface and Hatrick annotated below; the first and second flow channels are circumferentially aligned; the first and second protrusions are also circumferentially aligned with the flow channels), and the second of the plurality of protrusions is circumferentially adjacent the first of the plurality of protrusions (annotated Boniface below).

    PNG
    media_image1.png
    361
    474
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    634
    510
    media_image2.png
    Greyscale


Claim(s) 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2014/0286768 (Boniface), and further in view of US 2019/0136702 (Kuchana).
Regarding claim 5, Hatrick in view of Boniface fails to teach wherein the plurality of protrusions include a first protrusion and a second protrusion and a chord line of the first protrusion is angularly offset from a chord line of the second protrusion. However, Kuchana teaches that vortex generating protrusions may be arranged either parallel to one another (Fig 5), or angularly offset from one another (Fig 4, para 35-37; first protrusion 404 is angularly offset from second protrusion 406). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a first protrusion and a second protrusion and a chord line of the first protrusion is angularly offset from a chord line of the second protrusion in order to produce counter-rotating vortices, as taught by Kuchana. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a first protrusion and a second protrusion and a chord line of the first protrusion angularly offset from a chord line of the second protrusion, yields predictable results.
Regarding claim 18, Hatrick in view of Boniface teaches the limitations as discussed above. However, even if Hatrick in view of Boniface were not construed as teaching the claim, Kuchana teaches that the spacing (location) of each of the protrusions was a results-effective variable (see para 41-44, Fig 5; spacing distance 524 chosen to provide desired vortex characteristics). It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233, MPEP 2144.05 IIA. In this case, discovering the optimum or workable ranges for spacing, and thus location for each of the protrusions involves only routine skill in the art. It would have been obvious to one of ordinary skill in the art at the time of filing to make a first of the plurality of protrusions is circumferentially aligned with a first of the plurality of flow channels (a first of the flow channels of Hatrick’s cascade); and a second of the plurality of protrusions is circumferentially aligned with a second of the plurality of flow channels (a second of the flow channels of Hatrick’s cascade, circumferentially adjacent the first flow channel), and the second of the plurality of protrusions is circumferentially adjacent the first of the plurality of protrusions, in order to provide desired vortex characteristics, as taught by Kuchana.

Claim(s) 8, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2014/0286768 (Boniface), and further in view of US 2019/0292910 (Nagai).
Regarding claim 8, 11-12, Hatrick in view of Boniface teaches the bullnose ramp extends circumferentially about an axial centerline (Fig 1 of Hatrick; ramp extends circumferentially about the axial centerline of the engine) but fails to teach the plurality of protrusions include a first protrusion that extends longitudinally from an upstream end to a downstream end; and a height of the first protrusion at the upstream end is different than the height of the first protrusion at the downstream end, and the plurality of protrusions include a first protrusion and a second protrusion, the first protrusion is axially offset from the second protrusion, wherein a size of the first protrusion is different than a size of the second protrusion. However, Nagai teaches vortex generators comprising a first protrusion that extends longitudinally from an upstream end to a downstream end; and a height of the first protrusion at the upstream end is different than the height of the first protrusion at the downstream end (Fig 13; either protrusion 500 or 510; height of each protrusion tapers toward the upstream end; upstream end has lower height than the downstream end), and a first protrusion and a second protrusion, the first protrusion is axially offset from the second protrusion, wherein a size of the first protrusion is different than a size of the second protrusion (first protrusion 500 is axially offset from second protrusion 510; second protrusion is larger than the first protrusion). It would have been obvious to one of ordinary skill in the art at the time of filing to make a first protrusion that extends longitudinally from an upstream end to a downstream end; and a height of the first protrusion at the upstream end is different than the height of the first protrusion at the downstream end, a first protrusion and a second protrusion, the first protrusion is axially offset from the second protrusion, wherein a size of the first protrusion is different than a size of the second protrusion in order to guide, maintain and regulate the vortex, as taught by Nagai (para 170-175). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a height of the first protrusion at the upstream end that is different than the height of the first protrusion at the downstream end, a first protrusion and a second protrusion, the first protrusion is axially offset from the second protrusion, wherein a size of the first protrusion is different than a size of the second protrusion yields predictable results.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2014/0286768 (Boniface), and further in view of US 3599432 (Ellis).
Regarding claim 16, Hatrick in view of Boniface further teaches the thrust reverser comprises a moveable component (Hatrick, moveable component 21, Fig 1), but fails to teach a channel is formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration; and at least one of the protrusions is arranged within the channel. However, Ellis teaches a thrust reverser comprising a movable component, a channel is formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration (Fig 4-5; moveable component 50 has an upstream edge 58; bullnose ramp 18, 22; stowed position in Fig 4; channel is formed by and between ramp 18, 22 and upstream edge 58). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a channel formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration, as taught by Ellis. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a channel formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration yields predictable results. When this is done, the protrusions of Hatrick will be located inside of the channel because they are fixed to the ramp.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2014/0286768 (Boniface), and further in view of US 3600894 (McClain).
Regarding claim 17, Hatrick in view of Boniface further teaches the thrust reverser comprises a moveable component (Hatrick, moveable component 21, Fig 1), but fails to teach the moveable component axially abuts the bullnose ramp when the thrust reverser system is in a stowed configuration; and at least one of the protrusions is axially overlapped by and radially outboard of the moveable component when the thrust reverser system is in a stowed configuration. However, McClain teaches a thrust reverser moveable component that axially abuts the bullnose ramp when the thrust reverser system is in a stowed configuration (Fig 2 stowed; moveable component 50 axially abuts the ramp 60 at the upstream end of the ramp; col 2 l. 72-col 3 l. 14). It would have been obvious to one of ordinary skill in the art at the time of filing to make the moveable component axially abut the bullnose ramp when the thrust reverser system is in a stowed configuration in order to seal and reduce turbulence, as taught by McClain. It is noted that in McClain the contact interface is at the upstream end of the ramp, which would locate the protrusions of Hatrick overlapped by and radially outboard of the moveable component when the thrust reverser system is in a stowed configuration. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, making the moveable component axially abut the bullnose ramp when the thrust reverser system is in a stowed configuration yields predictable results. When this is done, the protrusions of Hatrick will be located axially overlapped by and radially outboard of the moveable component.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 2019/0292910 (Nagai).
Regarding claim 19, Hatrick teaches an assembly for an aircraft propulsion system (Fig 1), comprising: a thrust reverser system comprising a bullnose ramp and a plurality of protrusions (Fig 2; bullnose ramp 27, 29 with plurality of protrusions/vortex generator 31); the bullnose ramp extending circumferentially about an axial centerline (Fig 1; ramp extends circumferentially about the axial centerline of the engine), and a flow surface of the bullnose ramp flaring radially outboard away from the axial centerline as the bullnose ramp extends axially along the axial centerline from an upstream end to a downstream end (see Fig 2; ramp flares radially outwardly away from the centerline); and the plurality of protrusions arranged circumferentially about the axial centerline, each of the plurality of protrusions connected to the bullnose ramp and projecting out from the flow surface (col 4 ll. 15-65; protrusions 31 are arranged around the centerline at the upstream end of the bullnose ramp and create vortices, preventing or delaying boundary layer separation).
Hatrick fails to teach a first of the plurality of protrusions having a vertical height that varies along a longitudinal length of the first of the plurality of protrusions. However, Nagai teaches vortex generators comprising a first protrusion that extends longitudinally from an upstream end to a downstream end; and a height of the first protrusion at the upstream end is different than the height of the first protrusion at the downstream end (Fig 13; either protrusion 500 or 510; height of each protrusion tapers toward the upstream end; upstream end has lower height than the downstream end). It would have been obvious to one of ordinary skill in the art at the time of filing to make a first protrusion that extends longitudinally from an upstream end to a downstream end; and a height of the first protrusion at the upstream end is different than the height of the first protrusion at the downstream end, a first protrusion and a second protrusion in order to guide, maintain and regulate the vortex, as taught by Nagai (para 170-175). It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a first of the plurality of protrusions having a vertical height that varies along a longitudinal length of the first of the plurality of protrusions yields predictable results.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6151883 (Hatrick) in view of US 3599432 (Ellis).
Regarding claim 20, Hatrick teaches an assembly for an aircraft propulsion system (Fig 1), comprising: a thrust reverser system comprising a moveable component (21), a bullnose ramp and a vortex generator (Fig 2; bullnose ramp 27, 29 with plurality of protrusions/vortex generator 31); the bullnose ramp extending circumferentially about an axial centerline (Fig 1; ramp extends circumferentially about the axial centerline of the engine), and the bullnose ramp including a flow surface that flares radially outward away from the axial centerline as the flow surface extends axially along the axial centerline from an upstream end to a downstream end (see Fig 2; ramp flares radially outwardly away from the centerline); the bullnose ramp adapted to provide a transition from the forward thrust duct to the thrust reverser duct when the thrust reverser system is in a deployed configuration (col 4 ll. 15-65; deployed configuration in Fig 1); the vortex generator connected to the bullnose ramp and projecting out from the flow surface (col 4 ll. 15-65; protrusions 31 are at the upstream end of the bullnose ramp and project out from the flow surface of the ramp 27 to create vortices, preventing or delaying boundary layer separation).
Hatrick fails to teach a channel is formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration; and the vortex generator is arranged within the channel. However, Ellis teaches a thrust reverser comprising a movable component, a channel is formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration (Fig 4-5; moveable component 50 has an upstream edge 58; bullnose ramp 18, 22; stowed position in Fig 4; channel is formed by and between ramp 18, 22 and upstream edge 58). It would have been obvious to one of ordinary skill in the art at the time of filing to provide a channel formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration, as taught by Ellis. It has been held that combining or simple substitution of prior art elements according to known methods to yield predictable results renders the limitation obvious (see MPEP 2141 (III)). In this case, providing a channel formed by and between the bullnose ramp and an upstream edge of the moveable component when the thrust reverser system is in a stowed configuration yields predictable results. When this is done, the vortex generator of Hatrick will be located inside of the channel because they are fixed to the ramp.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW NGUYEN whose telephone number is (571)270-5063. The examiner can normally be reached 8 am - 4 pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW H NGUYEN/Primary Examiner, Art Unit 3741